Exhibit 10.1
ASSIGNMENT AND ASSUMPTION
THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is effective
as of July 16, 2009, by PGRT ESH, Inc., a Delaware corporation (“Assignor”) and
LSG-ESH LLC, a Delaware limited liability company (“Assignee”).
Background
A. Assignor is the owner of 71.180412 Series A-2 Units and 71.180412 Common A-2
Units (collectively, the “Units”) in BHAC Capital IV, L.L.C., a Delaware limited
liability company (the “Company”), as set forth in the Second Amended and
Restated Limited Liability Company Agreement of the Company, dated as of
June 29, 2007 (as the same may be modified, amended or restated from time to
time, the “Company LLC Agreement”).
B. Assignor and Citicorp USA, Inc., a Delaware corporation (the “Lender”) are
parties to the Amended and Restated Loan Agreement, dated as of June 6, 2008, as
amended by the First Amendment to Loan Agreement, dated as of October 31, 2008
(as amended by that certain letter agreement dated as of December 31, 2008, that
certain letter agreement dated as of January 30, 2009 that certain letter
agreement dated as of March 2, 2009 and that certain letter agreement dated as
of April 30, 2009; collectively the “First Amendment”) among Assignor,
Lightstone Holdings LLC, a Delaware limited liability company (“Lightstone
Holdings”), David Lichtenstein (together with Lightstone Holdings, the
“Guarantors”) and the Lender, the Second Amendment to Loan Agreement, dated as
of December 31, 2008, among Assignor, the Guarantors and Lender (the “Second
Amendment”), the Third Amendment to Loan Agreement, dated as of January 30,
2009, among Assignor, the Guarantors and Lender (the “Third Amendment”), the
Waiver and Fourth Amendment to Loan Agreement, dated as of March 2, 2009, among
Assignor, the Guarantors and Lender (the “Fourth Amendment”), and the Fifth
Amendment to Loan Agreement, dated as of April 30, 2009, among Assignor, the
Guarantors and Lender (the “Fifth Amendment”; such Loan Agreement as amended by
the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment and the Fifth Amendment, the “Loan Agreement”).
C. Assignor desires to assign, transfer and convey and Assignee desires to
acquire all of Assignor’s right, title and interest in, to and under the Units,
and as consideration for such transfer Assignee desires to assume directly as a
Borrower all of Assignor’s obligations under the Loan Agreement and related loan
documents, including, but not limited to, that certain Amended and Restated
Promissory Note dated as of June 6, 2008 from Assignor to the Lender, the
Amended and Restated Pledge Agreement dated as of June 6, 2008 (the “BHAC Pledge
Agreement”) by Assignor in favor of Lender and any and all other agreements,
forbearance agreements, side letters and other applicable loan documents
(collectively, the “Loan Documents”).

 

 



--------------------------------------------------------------------------------



 



AGREEMENT
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1. Assignor hereby transfers, assigns and sets over to Assignee all of
Assignor’s right, title and interest in, to and under the Units, subject to the
lien of the BHAC Pledge Agreement.
2. Assignee hereby accepts the foregoing assignment and transfer of the Units,
subject to the lien of the BHAC Pledge Agreement and succeeds to and assumes all
rights, duties, liabilities and obligations arising under or related to the
Units as provided in the Company LLC Agreement.
3. Assignor hereby transfers, assigns and sets over to Assignee, David
Lichtenstein and Lightstone Holdings all of Assignor’s rights, duties,
liabilities and obligations under the Loan Agreement and other Loan Documents
and Assignee , David Lichtenstein and Lightstone Holdings hereby accept the
foregoing assignment and transfer of all rights, duties, liabilities and
obligations of Assignor under the Loan Agreement and other Loan Documents. In
connection with the foregoing, Assignee shall request that Lender release
Assignor of all of its rights, duties, liabilities and obligations under the
Loan Agreement and the other Loan Documents.
4. This Assignment and Assumption shall inure to the benefit of, and be binding
upon, Assignor, Assignee, David Lichtenstein and Lightstone Holdings and their
respective designees, heirs, personal representatives, successors and assigns.
5. Each party hereto shall cooperate with the other party at all times from and
after the date hereof with respect to all of the matters described herein, and
shall execute such further documents as may be reasonably requested for the
purpose of giving effect to, or evidencing or giving notice of, the transactions
contemplated by this Assignment and Assumption.
6. This Assignment and Assumption shall be construed in accordance with and
governed by the laws of the State of New York.
7. This Assignment and Assumption is made without recourse, representation or
warranty.
8. This Assignment and Assumption may be executed in one or more counterparts,
and may be delivered via electronic mail or facsimile transmission, each of
which when so executed and delivered shall be deemed an original, but all of
which taken together shall constitute but one and the same instrument.
[Signature page follows]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
effective as of the date first written above.

            ASSIGNOR:

PGRT ESH, INC.,
a Delaware corporation
      By:   /s/ Jeffrey A. Patterson         Name:   Jeffrey A. Patterson       
Title:   President and Chief Executive Officer        ASSIGNEE:

LSG-ESH LLC,
a Delaware limited liability company
      By:   /s/ David Lichtenstein         Name:   David Lichtenstein       
Title:   Chief Executive Officer   

ACCEPTED AND AGREED AS TO THE ASSIGNMENT
AND ASSUMPTION OF THE OBLIGATIONS UNDER
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS:

          LIGHTSTONE HOLDINGS LLC    
 
       
By:
  /s/ David Lichtenstein    
 
 
 
        David Lichtenstein         Managing Member    
 
        DAVID LICHTENSTEIN    
 
        /s/ David Lichtenstein           David Lichtenstein    

[Signature Page to Assignment and Assumption]

 

3



--------------------------------------------------------------------------------



 



The undersigned hereby consents to the admission of the Assignee as a member of
the Company on the terms and subject to the conditions set forth in this
Assignment and Assumption and the Company LLC Agreement.

            BHAC CAPITAL IV, L.L.C.,
a Delaware limited liability company
      By:   /s/ Joseph E. Teichman         Name:   Joseph E. Teichman       
Title:   Secretary   

 

4